Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 06/21/2021 have been fully considered but they are not persuasive.
The applicant argues that Chen et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Chen et al. (figures 1-13) discloses a display apparatus as claimed including wherein each of the plurality of light sources comprises a first LED among the first LEDs and a second LED among the second LEDs, and the first LED and the second LED are mounted in regions adjacent to each other and packaged as a single light source (figures 10-13; see at least paragraph 0095), wherein each of the first LEDs is configured to emit a first light and each of the second LEDs configured to emit a second light in a color different from a color of the first light (82-1 and 82-2; see at least paragraphs 0079-0080).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0303365).
Regarding claim 1, Chen et al. (figures 1-13) discloses a display apparatus comprising: 
a liquid crystal panel (64); 
a backlight unit comprising a light source module and a light guide plate (78) configured to guide light emitted from the light source module to the liquid crystal panel; and 
a controller configured to control the liquid crystal panel and the backlight unit, 
wherein the light source module comprises a plurality of light sources, and the plurality of light sources comprise first light emitting diodes (LEDs) and second light emitting diodes (LEDs), 
wherein each of the plurality of light sources comprises a first LED among the first LEDs and a second LED among the second LEDs, and the first LED and the second LED are mounted in regions adjacent to each other and packaged as a single light source (figures 10-13; see at least paragraph 0095),
wherein each of the first LEDs is configured to emit a first light and each of the second LEDs configured to emit a second light in a color different from a color of the first light (82-1 and 82-2; see at least paragraphs 0079-0080), and 
wherein the controller determines current values to be applied to the first LEDs and the second LEDs based on a picture mode (see at least paragraphs 0053-0057).
The limitation, “wherein the controller determines current values to be applied to the first LED and the second LED based on a picture mode” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Chen et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see 

Regarding claim 2, Chen et al. (figures 1-10) discloses wherein a color temperature of the first light is higher than a color temperature of the second light (The first light-emitting diode may produce warm yellow light source 82-1 having a color temperature less than 6,500 K and the second light-emitting diode may produce cool blue light source 82-2 having light having a color temperature greater than 6,500 K; see at least paragraphs 0010 and 0079-0080).
Regarding claim 3, Chen et al. (figures 1-10) discloses wherein the color temperature of the first light is included in a first predetermined temperature range, and the color temperature of the second light is included in a second predetermined temperature range lower than the first predetermined temperature range.
Regarding claim 4, Chen et al. (figures 1-10) discloses wherein the controller determines a first current value to be applied to the first LEDs and a second current value to be applied to the second LEDs based on a predetermined current ratio according to the picture mode.
The limitation, “wherein the controller determines a first current value to be applied to the first LEDs and a second current value to be applied to the second LEDs based on a predetermined current ratio according to the picture mode” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Chen et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 5, Chen et al. (figures 1-10) discloses wherein based on the picture mode being a dynamic mode, the controller determines the first current value to be greater than the second current value based on a first current ratio.
The limitation, “based on the picture mode being a dynamic mode, the controller determines the first current value to be greater than the second current value based on a first current ratio” is 

Regarding claim 6, Chen et al. (figures 1-10) discloses wherein based on the picture mode being a standard mode, the controller determines the first current value to be less than or equal to the second current value based on a second current ratio.
The limitation, “wherein based on the picture mode being a standard mode, the controller determines the first current value to be less than or equal to the second current value based on a second current ratio” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Chen et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 7, Chen et al. (figures 1-10) discloses wherein based on the picture mode being a movie mode, the controller determines the first current value to be less than the second current value based on a third current ratio.
The limitation, “wherein based on the picture mode being a movie mode, the controller determines the first current value to be less than the second current value based on a third current ratio” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Chen et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 9, Chen et al. (figures 1-10) discloses wherein the first light is a blue light and the second light is a yellow light.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0303365) in view of Kazlas et al. (US 2010/0283072).
Regarding claim 10, Chen et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chen et al. is silent regarding wherein the backlight unit further comprises a quantum dot film provided on the light guide plate and configured to convert the color of the first light to a color different from the color of the first light.  Kazlas et al. (in at least abstract, figure 1) teaches wherein the backlight unit further comprises a quantum dot film provided on the light guide plate and configured to convert the color of the first light to a color different from the color of the first light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the quantum dot film as taught by Kazlas et al. in order to achieve backlight unit capable of emitting light at the highest wavelength being closest to the waveguide surface and capable of emitting light at the lowest wavelength being farthest from the waveguide surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871